Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 9,697,503 B1) in view of Gray et al. (US 2014/0273810 A1) and Hudson et al. (US 2006/0229777 A1).
As to claims 1, 8, Penilla teaches diagnosis equipment on a vehicle (a client application is executed on a computer of the vehicle – c.3, l.33-42)	a server (A server application of a vehicle service website (VSW)– c.3, l.33-42; 2500, F.19; Note for example: a server - c.50, item 1. and the server of a vehicle service website – c.52, item 18); 	a diagnosis terminal (Internet connected devices – c.33, l.34-41; Note for example: A computer of a vehicle communicates with a server application of a vehicle service website (VSW) at predefined times or when particular vehicle conditions trigger the communication, or in response to a user input. – c.3, l.33-42; also see 2500, F.19; For example: establishing, by a server, a connection with a vehicle over a wireless network - c.50, item 1.), wherein the diagnosis method comprises:	communicating diagnostic instructions (The VSW requests for the vehicle to update the VSW on its status, software version, condition, any fault or fault symptom information, or any raw diagnostics information. – c.46, l.46-49) and communicating real-time vehicle data (The Vehicle responds with the requested data. – c.46, l.49-50); and	communicating and executing a maintenance operation instruction to perform maintenance according to the maintenance operation instruction (The VSW suggests the vehicle user accept a hot patch to fix issues. The vehicle's owner may then accept the remediation steps and the VSW establishes connection with the affected vehicle transferring and consequently installing the new hot patch software. The vehicle will then report back to the VSW if the action was successful. – c.49, l.1-9). 	Penilla may not explicitly disclose an example of receiving and sending instructions at each of the system components as claimed. However, Penilla implies that a user would operate a diagnosis terminal to send the maintenance instruction to the vehicle diagnosis equipment via the remote server (e.g. 530 [Wingdings font/0xE0] 120 [Wingdings font/0xE0] Vehicles, F.19). Thus, doing so would have been obvious and expected use of the A user may develop a new diagnostic test. The validation/authentication system may identify or correct any errors in the newly created diagnostic test or run simulations to see if the diagnostic test will work. The approved diagnostic tests may be distributed to the diagnostic device – [18]; The validated diagnostic tests may be distributed to diagnostic tools to execute the diagnostic tests – [16]),	It would have been obvious to incorporate the teachings of Gray into the system of Penilla in order to communicate instructions such that a user can choose to run diagnostics on a remote vehicle as described. The motivation being to provide a user more desirable control of the system.	However, Penilla and Gray may not explicitly teach the limitations pertaining to the specific structural relationships of the diagnostic equipment and the vehicle explicitly disclosed.	In a related invention, Hudson teaches a diagnosis equipment (e.g. 34, F.4) which is configured to be placed on a vehicle as an on-board equipment (concealed either within the engine compartment or under the dashboard within the passenger compartment – [31]) and always connected to the vehicle to perform real-time data interaction with the vehicle An advantage of the present invention is analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use – [19]) through a vehicle electronic control unit (The base diagnostic controller functions, at a minimum, to support passage of commands and data between the on-board vehicle controller and remote diagnostic controller – [33]; e.g. 18 [Wingdings font/0xDF][Wingdings font/0xE0] 16 [Wingdings font/0xDF][Wingdings font/0xE0] 34, F.4), and the diagnosis equipment establishes a remote communication connection (The base diagnostic controller functions, at a minimum, to support passage of commands and data between the on-board vehicle controller and remote diagnostic controller – [33]; e.g. 18 [Wingdings font/0xDF][Wingdings font/0xE0] 16 [Wingdings font/0xDF][Wingdings font/0xE0] 42, 88, 90, 92, [Wingdings font/0xDF][Wingdings font/0xE0] 94  of 34, F.4).	It would have been obvious to modify the disclosure of Penilla with the teachings of Hudson such that the diagnostics procedures (e.g. “receiving, by the diagnosis equipment, a diagnostic instruction…”, “acquiring, by the diagnosis equipment, real-time vehicle data…”, “sending, by the diagnosis equipment, the real-time data…”, “receiving, by the diagnosis equipment, a maintenance operation instruction…”, and “sending, by the diagnosis equipment, a corresponding execution command…”) be performed by a vehicle diagnosis equipment always connected to the vehicle to perform real-time data interaction between the server and the vehicle electronic control unit as described. The motivation being to more robustly provide diagnostics (Hudson: a general purpose of the present invention is to provide an efficient system for interfacing with an automotive vehicle on-board control system and to provide a more sophisticated diagnostics capability – [17]. An advantage of the present invention is that the diagnostic controller is capable of analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use. [19]) and/or to simplify repair of the diagnostic equipment (Hudson: A further advantage of [21]). Thus, the combination teaches that the details of “a remote communication connection is established between the diagnosis equipment and a remote server”, “receiving”, “acquiring,” and “sending” by the server, the diagnosis terminal, and the diagnosis equipment because the information is communicated across the devices as described.
As to claim 4, 11, the combination teaches receiving, by the diagnosis equipment, a data management instruction sent by the diagnosis terminal (Penilla: Internet connected devices – c.33, l.34-41) via the remote server (Penilla: A server application of a vehicle service website (VSW)– c.3, l.33-42) and sending, by the diagnosis equipment (Penilla: ; Hudson: [31], [33]), a corresponding management instruction to the vehicle according to the data management instruction to manage the data in the vehicle electronic control unit (Penilla: c.14, l.24-28; c.14, l.33-54).
As to claims 6, 13, the combination teaches wherein the diagnosis equipment is connected to the vehicle through a diagnosis pedestal of the OBD (On-Board Diagnostics) of the vehicle; or the diagnosis equipment is integrated in the vehicle and connected with the vehicle bus; or the diagnosis equipment is installed as an independent equipment in the vehicle and connected to the vehicle bus (Hudson: The base diagnostic controller is thus generally concealed either within the engine compartment or under the dashboard within the passenger compartment – [31]).

Claims 3, 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla, Gray, and Hudson as applied to claims 1, 8 respectively above, and further in view of Kapolka et al. (US 2005/0060070 A1).
As to claims 3, 10, the combination does not explicitly teach the limitations pertaining to fault clearing sent by the diagnosis terminal.	In a related invention, receiving and sending fault clearing instructions from a user to clear the fault of the vehicle electronic control unit ([127], [128]).	It would have been obvious to incorporate the teachings of Kapolka into the system of modified Penilla in order to send and receive instructions from the user as described. The motivation being to provide increased diagnostic functionality. Thus, the combination teaches the details of “receiving”, “acquiring,” and “sending” by the server, the diagnosis terminal, and the diagnosis equipment as described because the information is communicated across the devices as described.
As to claims 15, 17, the combination teaches receiving, by the diagnosis equipment, a data management instruction sent by the diagnosis terminal (Penilla: Internet connected devices – c.33, l.34-41) via the remote server (Penilla: A server application of a vehicle service website (VSW)– c.3, l.33-42) and sending, by the diagnosis equipment (Hudson: [31], [33]), a corresponding management instruction to the vehicle according to the data management instruction to manage the data in the vehicle electronic control unit (Penilla: c.14, l.24-28; c.14, l.33-54).	

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla, Gray, and Hudson as applied to claims 1, 8 respectively above, and further in view of McQuade et al. (US 2011/0022248 A1).
As to claims 5, 12 the combination does not explicitly teach the limitations pertaining to action testing.	In a related invention, McQuade teaches receiving an action testing instruction sent from the .

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla, Gray, and Hudson as applied to claims 1, 8, above, and further in view of Palmer (US 8,897,952 B1).
As to claims 7, 14, the combination does not explicitly teach details pertaining to a real-time socket connection.	In a related invention, Palmer teaches wherein a real-time (c.4, l.55-57) socket connection is established between the diagnostic equipment and the remote server (c.5, l.57-61; c.9, l.19-31).	It would have been obvious to incorporate the teachings of Palmer into the system of modified Penilla as described. The motivation being to provide better connectivity.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla, Gray, Hudson, and Kapolka as applied to claims 3 and 15, respectively, above, and further in view of McQuade.
As to claims 16, 18, the combination does not explicitly teach the limitations pertaining to action testing.	In a related invention, McQuade teaches receiving an action testing instruction sent from the remote server and sending a corresponding testing command to the vehicle according to the action .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 7, that the prior art does not teach “a vehicle diagnosis equipment which is configured to be placed on a vehicle as an on- board equipment and always connected to the vehicle to perform real-time data interaction with the vehicle through a vehicle electronic control unit…” inasmuch as Penilla has been relied upon to teach a vehicle remote diagnosis system including a vehicle component.	However, the examiner respectfully disagrees and distinguishes applicant’s argument from the matters with which the rejection is concerned.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	In this case:	Penilla teaches a web based vehicle diagnosis system having a terminal (Internet connected devices – c.33, l.34-41), a remote server (A server application of a c.3, l.33-42), and on-vehicle equipment (a client application is executed on a computer of the vehicle – c.3, l.33-42). Thus, Penilla has been relied upon to teach, inter alia, “a remote server”, “a diagnosis terminal”, and “diagnosis equipment on a vehicle”. However, Penilla may not explicitly disclose the diagnosis equipment is “configured to be placed on a vehicle as an on-board equipment and always connected to the vehicle to perform real-time data interaction with the vehicle electronic control unit”.	Hudson teaches a diagnosis equipment (e.g. 34, F.4) which is configured to be placed on a vehicle as an on-board equipment (concealed either within the engine compartment or under the dashboard within the passenger compartment – [31]) and always connected to the vehicle to perform real-time data interaction with the vehicle (An advantage of the present invention is analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use – [19]) through a vehicle electronic control unit (The base diagnostic controller functions, at a minimum, to support passage of commands and data between the on-board vehicle controller and remote diagnostic controller – [33]; e.g. 18 [Wingdings font/0xDF][Wingdings font/0xE0] 16 [Wingdings font/0xDF][Wingdings font/0xE0] 34, F.4). 	It would have been obvious to modify the disclosure of Penilla with the teachings of Hudson such that diagnostics procedures (e.g. “receiving, by the diagnosis equipment, a diagnostic instruction…”, “acquiring, by the diagnosis equipment, real-time vehicle data…”, “sending, by the diagnosis equipment, the real-time data…”, “receiving, by the diagnosis equipment, a maintenance operation instruction…”, and “sending, by the diagnosis equipment, a corresponding execution command…”) be performed by a vehicle diagnosis equipment always connected to the vehicle to perform real-time data interaction between the server and the vehicle electronic control unit as described. The motivation being to more robustly provide diagnostics (Hudson: a general – [17]. An advantage of the present invention is that the diagnostic controller is capable of analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use. [19]) and/or to simplify repair of the diagnostic equipment (Hudson: A further advantage of the present invention is that a minimal base component is installed in a vehicle requiring duplication only of the base unit in each vehicle. – [21]). 
Applicant argues, beginning on page 8, that the prior art does not teach “receiving, by the diagnosis equipment, a diagnosis instruction sent by a diagnosis terminal via the remote server”.	However, the examiner respectfully disagrees and distinguishes applicant’s argument from the matters with which the rejection is concerned.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	In this case:	Penilla teaches a web based vehicle diagnosis system having a terminal (Internet connected devices – c.33, l.34-41), a remote server (A server application of a vehicle service website (VSW)– c.3, l.33-42), and on-vehicle equipment (a client application is executed on a computer of the vehicle – c.3, l.33-42). Thus, Penilla has been relied upon to teach, inter alia, “a remote server”, “a diagnosis terminal”, and “diagnosis equipment on a vehicle”.A user may develop a new diagnostic test. The validation/authentication system may identify or correct any errors in the newly created diagnostic test or run simulations to see if the diagnostic test will work. The approved diagnostic tests may be distributed to the diagnostic device – [18]; The validated diagnostic tests may be distributed to diagnostic tools to execute the diagnostic tests – [16]).	Hudson has been relied upon to teach, inter alia, a diagnosis equipment (e.g. 34, F.4) which is configured to be placed on a vehicle as an on-board equipment (concealed either within the engine compartment or under the dashboard within the passenger compartment – [31]) and always connected to the vehicle to perform real-time data interaction with the vehicle (An advantage of the present invention is analyzing, in real-time, sensor data received in all operating modes of the vehicle, including in particular during in-service use – [19]) through a vehicle electronic control unit (The base diagnostic controller functions, at a minimum, to support passage of commands and data between the on-board vehicle controller and remote diagnostic controller – [33]; e.g. 18 [Wingdings font/0xDF][Wingdings font/0xE0] 16 [Wingdings font/0xDF][Wingdings font/0xE0] 34, F.4).	The combination teaches receiving, by the diagnosis equipment (Hudson: e.g. 34, F.4), a diagnosis instruction sent by a diagnosis terminal (Penilla: Internet connected devices – c.33, l.34-41; Gray: [16], [18]) via the remote server (Penilla: A server application of a vehicle service website (VSW) – c.3, l.33-42).	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663